Citation Nr: 0802241	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-24 455	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968 and from August 1976 to October 1976.  
Although the claims folder does not contain a form DD-214 or 
other service personnel records that verify the veteran's 
second period of service, his service medical records include 
an entrance examination dated June 1976 and a hardship 
discharge examination dated October 1976 that provide 
corroboration sufficient for the Board to proceed with its 
adjudication.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
In a June 2006 decision, the Board denied the claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

The veteran appealed the Board's June 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in an Order dated in September 2007, the Court ordered 
that the motion for remand be granted and remanded the part 
of the Board's decision denying service connection for 
bilateral hearing loss and tinnitus for proceedings 
consistent with the Joint Motion for Remand (Joint Motion) 
filed in this case.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

In this case, the Board issued a decision on June 29, 2006, 
which denied the issues of entitlement to service connection 
for bilateral hearing loss and tinnitus.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an Order dated in 
September 2007, the remanded the case to the Board.  However, 
the Board notes that the September 2007 Court order did not 
actually vacate the Board's decision.  Nevertheless, the 
Board considers vacatur of the June 29, 2006, Board decision 
that denied entitlement to service connection for bilateral 
hearing loss and tinnitus inherent to the September 2007 
Court Order.

Accordingly, the June 2006 Board decision addressing the 
issues of entitlement to service connection for bilateral 
hearing loss and tinnitus is vacated.  A new decision is 
being simultaneously rendered on that matter, and that 
decision will be entered as if the June 29, 2006, Board 
decision had never been issued.


ORDER

The June 29, 2006, Board decision denying entitlement to 
service connection for bilateral hearing loss and tinnitus is 
vacated.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


